Citation Nr: 1448271	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-18 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  

This matter comes to the Board on appeal from May 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico and Cleveland, Ohio.  

In August 2009, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  Unfortunately, the transcript of that hearing was lost and could not be recovered.  In October 2012, the Veteran and his representative waived their right to another hearing.  

In May 2014, the Board remanded this claim to the RO for further development.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In this regard, the Board notes that VA treatment records dated October 2013 noted private treatment from Dr. Wagner and Dr. Van Andel.  While the May 2014 Board remand directed the AOJ to obtain authorization and records from Dr. Van Andel, the Veteran was not notified that records from Dr. Wagner were needed.  Thus, on remand, the AOJ should attempt to obtain the records from Dr. Wagner.  In notifying the Veteran of the need for these records, the AOJ should also notify the Veteran again of the need for records from Dr. Van Andel and from Dr. Wise prior to August 2006, as noted in the May 2014 remand, and any other records related to his back disability.  

Additionally, the claims file consists of records of the Veteran's treatment at the VA Medical Center (VAMC) in Albuquerque, New Mexico dated up to January 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time.  

Finally, in the May 2014 remand, the Board directed that a VA examination be scheduled for the Veteran to determine the etiology of his back disorders and whether such was related to his military service.  The Board noted that the previous April 2011 VA examiner seemed to conflate the question being posed in addressing a probable relationship to service.  He opined that the Veteran's current disability was "at least as likely as not unrelated to the scoliosis diagnosed in service." (Emphasis added.)  He also stated that documentation was absent "for a chronic or recurrent condition clearly service connected that would be related to the Veteran[']s current diagnosed back condition." (Emphasis added.)  In addition, the appeared to disregard the Veteran's complaints with respect to the recurrent nature of his pain.  Thus, a new examination was necessary.  

In September 2014, the Veteran was scheduled for a VA examination; however, he failed to report for that examination.  A VA opinion addressing the etiology of the Veteran's current back disorder is necessary.  The file contains no evidence that notice was sent to the Veteran regarding this examination.  Additionally, the Board notes that while on remand, the Veteran's claims file should be sent to a VA examiner so that a VA opinion addressing any relationship between the Veteran's current disability and his military service can be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system since January 2014.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his back disability, to include records from Dr. Wagner, Dr. Van Andel, and Dr. Wise (particularly Dr. Wise's records dated prior to August 2006), and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to obtain an opinion regarding the etiology of his back disability.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The VA examiner is asked to identify each disability of the Veteran's low back noted in the claims file since filing his claim in October 2006, to include the following noted in the April 2011 VA examination report: degenerative disc disease, degenerative joint disease, muscle strain and scoliosis.  

The examiner should offer an opinion with respect to the following questions: 

(A)  Is the scoliosis of the Veteran's back, first documented in service, most properly considered to be in the nature of a defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a disease (i.e., a condition capable of improving or deteriorating)? 

(B)  If the Veteran's scoliosis is most properly considered to be in the nature of a defect that pre-existed his entry into active duty in May 1944, is it at least as likely as not (i.e., a 50 percent or greater probability) that additional disability became superimposed on the scoliosis during active duty service through May 1946 (for example, as a result of in-service trauma)? If so, identify any super imposed disability.  

(C)  If the Veteran's scoliosis is most properly considered to be in the nature of a disease, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that it pre-existed his entry into active service in May 1944?  

(D)  If the Veteran's scoliosis is most properly considered to be in the nature of a disease, and if it is clear and unmistakable that it preexisted his entry into active service in May 1944, is it also clear and unmistakable that any permanent increase in severity during active service through May 1946 was due to the natural progression of the disease? 

(E)  Is it at least as likely as not that one or more of the Veteran's currently shown back disabilities had their onset during active service from May 1944 to May 1946, or are otherwise medically related to such service?  If so, please identify any such disabilities.  

A complete medical rationale for all opinions expressed must be provided and must take into consideration any lay statements of record.  

4.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



